 



Exhibit 10.1
Execution Version
CONSENT TO EXTENSION AGREEMENT AND WAIVER
     This Consent to Extension Agreement and Waiver (this “Agreement”) dated as
of May 15, 2007 is made by and among PEDIATRIX MEDICAL GROUP, INC., a Florida
corporation, and certain of its subsidiaries and affiliates (collectively, the
“Borrowers”), BANK OF AMERICA, N.A., a national banking association organized
and existing under the laws of the United States (“Bank of America”), in its
capacity as administrative agent for the Lenders (as defined in the Credit
Agreement (as defined below)) (in such capacity, the “Administrative Agent”),
and each of the Lenders signatory hereto.
W I T N E S S E T H:
     WHEREAS, the Borrowers, the Administrative Agent and the Lenders have
entered into that certain Credit Agreement dated as of July 30, 2004 (as
previously amended and as from time to time hereafter further amended, modified,
supplemented, restated, or amended and restated, the “Credit Agreement”;
capitalized terms used in this Agreement not otherwise defined herein shall have
the respective meanings given thereto in the Credit Agreement), pursuant to
which the Lenders have made available to the Borrowers a revolving credit
facility, including a letter of credit facility and a swing line facility; and
     WHEREAS, the Company previously advised the Administrative Agent and the
Lenders that it would not deliver the financial statements for the fiscal
quarters ended June 30, 2006 and September 30, 2006 within the time provided by
Section 6.01(b) of the Credit Agreement, the financial statements for the fiscal
year ended December 31, 2006 within the time provided by Section 6.01(a) of the
Credit Agreement, the certificate of its independent certified public
accountants certifying the annual financial statements for the fiscal year ended
December 31, 2006 (the “Accountants’ Certificate”) within the time provided by
Section 6.02(a) of the Credit Agreement, or the Compliance Certificate for each
such quarter and fiscal year within the time provided by Section 6.02(b) of the
Credit Agreement, and pursuant to that certain Consent to Extension Agreement
dated as of March 15, 2007 (the “Prior Extension Agreement”) the parties thereto
agreed to extend such delivery requirement until May 15, 2007; and
     WHEREAS, the Company has now advised the Administrative Agent and the
Lenders that it will not deliver (a) the financial statements for the fiscal
quarters ended June 30, 2006, September 30, 2006 and March 31, 2007 within the
time provided by Section 6.01(b) of the Credit Agreement, (b) the financial
statements for the fiscal year ended December 31, 2006 within the time provided
by Section 6.01(a) of the Credit Agreement or the related Accountants’
Certificate within the time provided by Section 6.02(a) of the Credit Agreement,
or (c) the Compliance Certificates for such quarters and fiscal year within the
time provided by Section 6.02(b) of the Credit Agreement, as certain of such
times were previously extended by the Prior Extension Agreement, and the Company
has therefore requested that the Administrative Agent, the Swing Line Lender,
the L/C Issuer and the Lenders consent to extend the time for delivering all
such financial statements, Compliance Certificates and the Accountants’
Certificate until

 



--------------------------------------------------------------------------------



 



August 14, 2007, and the parties hereto are willing so to consent to the
extension of each such delivery pursuant to Section 10.01 of the Credit
Agreement until such time on the terms and conditions set forth in this
Agreement;
     WHEREAS, the Company has previously advised the Administrative Agent that
it did not deliver the annual budget required by Section 6.01(c) of the Credit
Agreement for the fiscal year ending December 31, 2007 (the “2007 Budget”)
within the time period provided therefor, and has previously requested that the
Administrative Agent, the Swing Line Lender, the L/C Issuer and the Lenders
waive an Default or Event of Default arising from such delay in the delivery of
the 2007 Budget (the “Specified Event of Default”), which Specified Event of
Default was waived pursuant to the Prior Extension Agreement, but only so long
as the 2007 Budget was delivered on or prior to May 15, 2007;
     WHEREAS, the Company has requested that the Administrative Agent, the Swing
Line Lender, the L/C Issuer and the Lenders continue the waiver of the Specified
Event of Default set forth in the Prior Extension Agreement so long as the 2007
Budget is delivered on or prior to August 14, 2007, and the parties hereto are
willing so to continue such waiver on the terms and conditions set forth in this
Agreement;
     WHEREAS, the Company has notified the Administrative Agent that (a) prior
to the date hereof it dissolved Pediatrix Medical Group of Delaware, Inc. (the
“Dissolved Borrower”), a Borrower under the Credit Agreement, (b) at the time
the Dissolved Borrower was so dissolved, it had no assets or operations, and
(c) such dissolution of the Borrower may be interpreted to be an Event of
Default as a violation of Section 7.04 of the Credit Agreement (the “Potential
Event of Default”); and
     WHEREAS, the Company has requested that the Administrative Agent, the Swing
Line Lender, the L/C Issuer and the Lenders waive the Potential Event of
Default, and the parties hereto are willing so to consent to such waiver on the
terms and conditions set forth in this Agreement;
     NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
     1. Consent to Extension. Subject to the terms and conditions set forth
herein, the Administrative Agent, the Swing Line Lender, the L/C Issuer and the
Required Lenders consent to the extension of the time for delivery to August 14,
2007 for each of the following: (i) the financial statements for the fiscal
quarters of the Company ended June 30, 2006, September 30, 2006 and March 31,
2007 pursuant to Section 6.01(b) of the Credit Agreement, (ii) the financial
statements for the fiscal year of the Company ended December 31, 2006 pursuant
to Section 6.01(a) of the Credit Agreement, (iii) the Compliance Certificates
for each such period pursuant to Section 6.02(b) of the Credit Agreement, and
(iv) the Accountants’ Certificate pursuant to Section 6.02(a); provided that
such consent shall only apply to an extension for the financial statements,
Compliance Certificates and Accountants’ Certificate specifically enumerated in
subparts (i) through (iv) above, and not to any other financial statement,
Compliance Certificate or similar accountants’ certificate for any other period.

2



--------------------------------------------------------------------------------



 



     2. Waivers. Subject to the terms and conditions set forth herein, the
Administrative Agent, the Swing Line Lender, the L/C Issuer and the Required
Lenders hereby agree:
     (a) to continue the waiver of the Specified Event of Default provided in
the Prior Extension Agreement; provided that (i) such waiver shall only apply to
any Default or Event of Default arising directly from the failure to deliver the
2007 Budget within the time provided by Section 6.01(c) of the Credit Agreement
therefor, and not to any other Default or Event of Default, and (ii) the
continuation of waiver contained in this Paragraph 2, shall terminate, and the
Specified Event of Default shall immediately become an Event of Default, if the
Company does not deliver the 2007 Budget on or prior to August 14, 2007; and
     (b) to waive the Potential Event of Default, provided that such waiver
shall only apply to any Default or Event of Default arising directly from any
violation of Section 7.04 of the Credit Agreement as a result of the dissolution
of the Dissolved Borrower, and not to any other Default or Event of Default.
     3. Effectiveness; Conditions Precedent. The effectiveness of this Agreement
and the consent to extension of time and waivers provided herein are subject to
the satisfaction of the following conditions precedent, after which such
satisfaction the consent to extension of time herein provided shall be deemed to
be effective:
     (a) the Administrative Agent shall have received each of the following
documents or instruments in form and substance reasonably acceptable to the
Administrative Agent:
     (i) an original or facsimile (promptly followed by originals) executed
counterpart of this Agreement, duly executed by each Borrower, the
Administrative Agent, the Swing Line Lender, the L/C Issuer and the Required
Lenders; and
     (ii) such other documents, instruments, certifications, undertakings,
further assurances and other matters as the Administrative Agent shall
reasonably request;
     (b) all fees and expenses payable to the Administrative Agent and the
Lenders (including the fees and expenses of counsel to the Administrative Agent)
invoiced to date shall have been paid in full.
     4. Consent and Continued Enforceability. Each Borrower hereby consents,
acknowledges and agrees to the consent to extension of time and the waivers set
forth herein and hereby confirms and ratifies in all respects its obligations
under the Credit Agreement and each other Loan Document (including without
limitation the continuation of such Borrower’s payment and performance
obligations thereunder upon and after the effectiveness of this Agreement and
the consent to extension of time contemplated hereby) and the enforceability of
each such Loan Document against such Borrower in accordance with its terms.

3



--------------------------------------------------------------------------------



 



     5. Representations and Warranties. In order to induce the Administrative
Agent and the Lenders to enter into this Agreement, each Borrower represents and
warrants to the Administrative Agent and the Lenders as follows:
     (a) Except to the extent that such representations and warranties relate to
the existence, outcome or circumstances surrounding the previously disclosed
review of the Company’s stock option practices and any adjustments that may need
to be made to its financial statements as a result thereof, the representations
and warranties made by each Borrower in Article V of the Credit Agreement and in
each of the other Loan Documents to which such Borrower is a party are true and
correct on and as of the date hereof, except to the extent that such
representations and warranties expressly relate to an earlier date, and except
that for purposes of this Paragraph 5, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Credit Agreement (it
being understood that for purposes of this Agreement, the most recent financial
statements delivered pursuant to Section 6.01(b) of the Credit Agreement are
those attached to the preliminary Compliance Certificate delivered by the
Company to the Administrative Agent on or prior to the date hereof for the
fiscal quarter ended March 31, 2007 (the “Preliminary Compliance Certificate”),
and the Schedule 5.05 referred to in Section 5.05 of the Credit Agreement is
updated as provided on such Preliminary Compliance Certificate);
     (b) Other than the matters set forth on Schedule 5.06 of the Credit
Agreement and the existence or circumstances surrounding the previously
disclosed review of the Company’s stock option practices, since the date of the
Audited Financial Statements, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect;
     (c) The Persons appearing as Borrowers on the signature pages to this
Agreement constitute all Persons who are required to be Borrowers pursuant to
the terms of the Credit Agreement and the other Loan Documents, including
without limitation all Persons who became Material Subsidiaries or were
otherwise required to become Borrowers after the Closing Date, and each of such
Persons has become and remains a party to the Credit Agreement as a Borrower;
     (d) This Agreement has been duly authorized, executed and delivered by the
Borrowers party hereto and constitutes a legal, valid and binding obligation of
such parties, except as may be limited by general principles of equity or by the
effect of any applicable bankruptcy, insolvency, reorganization, moratorium or
similar law affecting creditors’ rights generally; and
     (e) No Default or Event of Default has occurred and is continuing.
     6. Entire Agreement. This Agreement, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition,

4



--------------------------------------------------------------------------------



 



representation or warranty, express or implied, not set forth in the Relevant
Documents shall bind any party hereto, and no such party has relied on any such
promise, condition, representation or warranty. Each of the parties hereto
acknowledges that, except as otherwise expressly stated in the Relevant
Documents, no representations, warranties or commitments, express or implied,
have been made by any party to the other. None of the terms or conditions of
this Agreement may be changed, modified, waived or canceled orally or otherwise,
except in writing and in accordance with Section 10.01 of the Credit Agreement.
     7. Full Force and Effect of Agreement. After giving effect to the consent
herein provided, the Credit Agreement and all other Loan Documents are hereby
confirmed and ratified in all respects and shall be and remain in full force and
effect according to their respective terms.
     8. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original as against any party
whose signature appears thereon, and all of which shall together constitute one
and the same instrument. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement.
     9. Governing Law. This Agreement shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts executed and to be performed entirely within such State, and shall be
further subject to the provisions of Sections 10.14 and 10.15 of the Credit
Agreement.
     10. Enforceability. Should any one or more of the provisions of this
Agreement be determined to be illegal or unenforceable as to one or more of the
parties hereto, all other provisions nevertheless shall remain effective and
binding on the parties hereto.
     11. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Borrowers, the Administrative Agent and each of the
Lenders, and their respective successors, legal representatives, and assignees
to the extent such assignees are permitted assignees as provided in
Section 10.06 of the Credit Agreement.
[Signature pages follow.]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this instrument to be
made, executed and delivered by their duly authorized officers as of the day and
year first above written.

            BORROWERS:

PEDIATRIX MEDICAL GROUP, INC., a Florida corporation
      By:   /s/ Karl B. Wagner         Name:   Karl B. Wagner        Title:  
Chief Financial Officer        ALASKA NEONATOLOGY ASSOCIATES, INC.
ASSOCIATES IN NEONATOLOGY, INC.
AUGUSTA NEONATOLOGY ASSOCIATES, P.C.
BNA ACQUISITION COMPANY, INC.
CENTRAL OKLAHOMA NEONATOLOGY
     ASSOCIATES, INC.
CNA ACQUISITION CORP.
FLORIDA REGIONAL NEONATAL ASSOCIATES,
     INC.
FOOTHILL MEDICAL GROUP, INC.
FORT WORTH NEONATAL ASSOCIATES
     BILLING, INC.
GNPA ACQUISITION COMPANY, INC.
MAGELLA HEALTHCARE CORPORATION
MAGELLA HEALTHCARE GROUP, L.P.
MAGELLA MEDICAL ASSOCIATES BILLING,
     INC.
MAGELLA MEDICAL ASSOCIATES MIDWEST,
     P.C.
MAGELLA MEDICAL ASSOCIATES OF GEORGIA,
     P.C.
MAGELLA MEDICAL GROUP, INC.
MAGELLA NEVADA, LLC
      By:   /s/ Karl B. Wagner         Name:   Karl B. Wagner        Title:  
Attorney-in-Fact   

6



--------------------------------------------------------------------------------



 



         

            MAGELLA TEXAS, LLC
MNPC ACQUISITION COMPANY, INC.
MNPC ACQUISITION COMPANY, INC.
MOUNTAIN STATES NEONATOLOGY, INC.
NACF ACQUISITION COMPANY, INC.
NEONATAL AND PEDIATRIC INTENSIVE CARE
     MEDICAL GROUP, INC.
NEONATOLOGY ASSOCIATES BILLING, INC.
NEONATAL SPECIALISTS, LTD.
NSPA ACQUISITION COMPANY, INC.
OBSTETRIX ACQUISITION COMPANY OF
     ARIZONA, INC.
OBSTETRIX ACQUISITION COMPANY OF
     COLORADO, INC.
OBSTETRIX MEDICAL GROUP OF ARIZONA, P.C.
OBSTETRIX MEDICAL GROUP OF CALIFORNIA,
     A PROFESSIONAL CORPORATION
OBSTETRIX MEDICAL GROUP OF COLORADO,
     P.C.
OBSTETRIX MEDICAL GROUP OF KANSAS AND
     MISSOURI, P.A.
OBSTETRIX MEDICAL GROUP OF PHOENIX, P.C.
OBSTETRIX MEDICAL GROUP OF TEXAS
     BILLING, INC.
OBSTETRIX MEDICAL GROUP OF
     WASHINGTON, INC., P.S.
OBSTETRIX MEDICAL GROUP, INC.
OZARK NEONATAL ASSOCIATES, INC.
PALM BEACH NEO ACQUISITIONS, INC.
PASCV ACQUISITION COMPANY, INC.
PEDIATRIX ACQUISITION COMPANY OF
     OHIO, INC.
      By:   /s/ Karl B. Wagner         Name:   Karl B. Wagner        Title:  
Attorney-in-Fact   

7



--------------------------------------------------------------------------------



 



         

            PEDIATRIX ACQUISITION COMPANY
     OF WASHINGTON, INC.
PEDIATRIX FLORIDA LLC
PEDIATRIX MEDICAL GROUP NEONATOLOGY
     AND PEDIATRIC INTENSIVE CARE
     SPECIALISTS OF NEW YORK, P.C.
PEDIATRIX MEDICAL GROUP OF ARKANSAS,
     P.A.
PEDIATRIX MEDICAL GROUP OF CALIFORNIA,
     A PROFESSIONAL CORPORATION
PEDIATRIX MEDICAL GROUP OF
     COLORADO, P.C.
PEDIATRIX MEDICAL GROUP OF FLORIDA, INC.
PEDIATRIX MEDICAL GROUP OF GEORGIA, P.C.
PEDIATRIX MEDICAL GROUP OF ILLINOIS, P.C.
PEDIATRIX MEDICAL GROUP OF INDIANA, P.C.
PEDIATRIX MEDICAL GROUP OF KANSAS, P.A.
PEDIATRIX MEDICAL GROUP OF KENTUCKY,
     P.S.C.
PEDIATRIX MEDICAL GROUP OF LOUISIANA,
     L.L.C.
      By:   /s/ Karl B. Wagner         Name:   Karl B. Wagner        Title:  
Attorney-in-Fact   

8



--------------------------------------------------------------------------------



 



         

            PEDIATRIX MEDICAL GROUP OF MICHIGAN,
     P.C.
PEDIATRIX MEDICAL GROUP OF MISSOURI, P.C.
PEDIATRIX MEDICAL GROUP OF NEW MEXICO,
     P.C.
PEDIATRIX MEDICAL GROUP OF NORTH
     CAROLINA, P.C.
PEDIATRIX MEDICAL GROUP OF OHIO CORP.
PEDIATRIX MEDICAL GROUP OF OKLAHOMA,
     P.C.
PEDIATRIX MEDICAL GROUP OF
     PENNSYLVANIA, P.C.
PEDIATRIX MEDICAL GROUP OF PUERTO
     RICO, P.S.C.
PEDIATRIX MEDICAL GROUP OF
     SOUTH CAROLINA, P.A.
PEDIATRIX MEDICAL GROUP OF
     TENNESSEE, P.C.
PEDIATRIX MEDICAL GROUP OF
     TEXAS BILLING, INC
PEDIATRIX MEDICAL GROUP OF
     WASHINGTON, INC., P.S.
PEDIATRIX MEDICAL GROUP, INC.,
     a Utah corporation
PEDIATRIX MEDICAL GROUP, P.A.
PEDIATRIX MEDICAL GROUP, P.C.,
     a Virginia corporation
PEDIATRIX MEDICAL GROUP, P.C.,
     a West Virginia corporation
PEDIATRIX MEDICAL MANAGEMENT, L.P.
PEDIATRIX MEDICAL SERVICES, INC.
PEDIATRIX OF MARYLAND, P.A.
PEDIATRIX SCREENING, INC.
      By:   /s/ Karl B. Wagner         Name:   Karl B. Wagner        Title:  
Attorney-in-Fact   

9



--------------------------------------------------------------------------------



 



         

            PEDIATRIX TEXAS I LLC
PEDIATRIX VIRGINIA ACQUISITION
     COMPANY, INC.
PERINATAL PEDIATRICS, P.A.
PMG ACQUISITION CORP.
PMGSC, P.A.
PNA ACQUISITION CO., INC.
POKROY MEDICAL GROUP OF NEVADA, LTD.
RPNA ACQUISITION COMPANY, INC.
SCPMC ACQUISITION CO.
SNCA ACQUISITION COMPANY, INC.
ST. JOSEPH NEONATOLOGY CONSULTANTS,
     INC.
TEXAS MATERNAL FETAL MEDICINE BILLING,
     INC.
TEXAS NEWBORN SERVICES, INC.
TUCSON PERINATAL SERVICES, P.C.
      By:   /s/ Karl B. Wagner         Name:   Karl B. Wagner        Title:  
Attorney-in-Fact   

10



--------------------------------------------------------------------------------



 



         

            ADMINISTRATIVE AGENT:


BANK OF AMERICA, N.A.,
as Administrative Agent
      By:   /s/ Kevin L. Ahart         Name:   Kevin L. Ahart        Title:  
Assistant Vice President   

11



--------------------------------------------------------------------------------



 



         

            LENDERS:


BANK OF AMERICA, N.A. as a Lender, L/C Issuer and
Swing Line Lender
      By:   /s/ Richard Hardison         Name:   Richard Hardison       
Title:   Vice President   

12



--------------------------------------------------------------------------------



 



         

            HSBC BANK USA, NATIONAL ASSOCIATION
      By:   /s/ Joel S. Gordon         Name:   Joel S. Gordon        Title:  
Vice President   

13



--------------------------------------------------------------------------------



 



         

            SUNTRUST BANK
      By:   /s/ Helen C. Hartz         Name:   Helen C. Hartz        Title:  
Vice President   

14



--------------------------------------------------------------------------------



 



         

            U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ S. Walker Choppin         Name:   S. Walker Choppin       
Title:   Senior Vice President   

15



--------------------------------------------------------------------------------



 



         

            WACHOVIA BANK, N.A.
      By:   /s/ Pantelis Klonaris         Name:   Pantelis Klonaris       
Title:   Vice President, Associate RM   

16



--------------------------------------------------------------------------------



 



         

            KEYBANK NATIONAL ASSOCIATION
      By:   /s/ J.T. Taylor         Name:   J.T. Taylor        Title:   Senior
Vice President   

17



--------------------------------------------------------------------------------



 



         

            UBS LOAN FINANCE LLC
      By:   /s/ Mary E. Evans         Name:   Mary E. Evans        Title:  
Associate Director              By:   /s/ David B. Julie         Name:   David
B. Julie        Title:   Associate Director   

18



--------------------------------------------------------------------------------



 



         

            THE INTERNATIONAL BANK OF MIAMI, N.A.
      By:             Name:           Title:      

19



--------------------------------------------------------------------------------



 



         

            MERRILL LYNCH BANK USA
      By:             Name:           Title:        

20